Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 6, 2013                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  144588                                                                                               Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        David F. Viviano,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 144588
                                                                    COA: 305703
                                                                    Wayne CC: 91-012854-FC
  SERGIO SHAWNTEZ PRINCE,
            Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the December 27, 2011
  order of the Court of Appeals is considered and, it appearing to this Court that the cases
  of People v Carp (Docket No. 146478) and People v Eliason (Docket No. 147428) are
  pending on appeal before this Court and that the decisions in those cases may resolve an
  issue present in this case, we ORDER that the application be held in ABEYANCE
  pending the decisions in those cases.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 6, 2013
           h1105
                                                                               Clerk